Per Curiam.
This petition for mandamus is brought against the respondents, as they constitute the board of canvassers of the city of Central Falls, and raises the same constitutional question as that which was involved in the case of State ex rel. Flynn v. McCaughey, 81 R. I. 143.
By agreement the petitioners and respondents submitted the instant case on their separate briefs which repeat the arguments presented in the above-cited case. The opinion in that case has been filed October 2,1953 and is made a part hereof by reference.
For the same reasons set forth therein the instant petition is denied and dismissed.